                                                                            Case 2:19-cv-01461-KJD-EJY Document 22 Filed 01/06/21 Page 1 of 3




                                                                        1    PETER S. CHRISTIANSEN, ESQ.
                                                                             Nevada Bar No. 5254
                                                                        2    pete@christiansenlaw.com
                                                                             R. TODD TERRY, ESQ.
                                                                        3    Nevada Bar No. 6519
                                                                             tterry@christiansenlaw.com
                                                                        4    WHITNEY J. BARRETT, ESQ.
                                                                             Nevada Bar No. 13662
                                                                        5    whitney@christiansenlaw.com
                                                                             CHRISTIANSEN LAW OFFICES
                                                                        6    810 South Casino Center Blvd., Suite 104
                                                                             Las Vegas, Nevada 89101
                                                                        7    Telephone:     (702) 240-7979
                                                                             Facsimile:     (866) 412-6992
                                                                        8    Attorneys for Plaintiff
                                                                        9
                                                                       10
CHRISTIANSEN LAW OFFICES




                                                                                                          UNITED STATES DISTRICT COURT
                           810 S. Casino Center Boulevard, Suite 104




                                                                       11
                                                                                                                 DISTRICT OF NEVADA
                               702-240-7979 • Fax 866-412-6992




                                                                       12
                                   Las Vegas, Nevada 89101




                                                                             TERESA I. ROGGIO, an Individual,
                                                                       13                                                         CASE NO.       2:19-cv-01461-KJD-EJY
                                                                                             Plaintiff,
                                                                       14
                                                                                                                                     STIPULATION AND [PROPOSED]
                                                                       15    vs.                                                       ORDER TO STAY THE CASE
                                                                       16    COSTCO WHOLESALE CORPORATION, a
                                                                             Foreign corporation, d/b/a COSTCO #737;
                                                                       17    DOES I through X, inclusive; and ROE
                                                                       18    BUSINESS ENTITIES XI through XX,
                                                                             inclusive,
                                                                       19
                                                                             Defendants.
                                                                       20
                                                                       21
                                                                                    Pursuant to Local Rules 6-1 and 26-4, the parties, by and through their respective attorneys
                                                                       22
                                                                             of record, stipulate and agree to stay the pendency of this case by forty-five (45) days, to continue
                                                                       23
                                                                             the deadline for the parties to file their Joint Pre-Trial order an additional sixty (60) days, and to
                                                                       24
                                                                             extend discovery deadlines an additional thirty (30) days.
                                                                       25
                                                                                    This is the first request for an extension for the parties to complete the Joint Pre-Trial
                                                                       26
                                                                             Order. The Joint Pre-Trial Order is currently due on March 12, 2021. This Stipulation is sought
                                                                       27
                                                                       28    by the parties in order to allow for substantive settlement negotiations to continue with the hopes
                                                                            Case 2:19-cv-01461-KJD-EJY Document 22 Filed 01/06/21 Page 2 of 3




                                                                        1    of resolving this matter. The settlement negotiations are ongoing, and the stay will permit the
                                                                        2    parties to continue and exhaust discussions culminating in a settlement agreement or trial.
                                                                        3    Currently, the parties have noticed several depositions but the Parties wish to avoid incurring
                                                                        4    additional costs and fees in order to accommodate settlement discussions.
                                                                        5           For this reason, and in order to avoid potentially unnecessary additional fees and costs if
                                                                        6
                                                                             this matter settles, the parties hereby stipulate stay this case forty-five (45) days, or February 19,
                                                                        7
                                                                             2021 and continue the deadline for the parties to submit their Joint Pre-Trial order an additional
                                                                        8
                                                                             sixty (60) days from the date the stay expires, or until April 20, 2021.
                                                                        9
                                                                                    Accordingly, the parties have agreed and stipulated to the following deadlines:
                                                                       10
CHRISTIANSEN LAW OFFICES




                                                                                    Case Stayed Until:                               February 19, 2021
                           810 S. Casino Center Boulevard, Suite 104




                                                                       11
                                                                                    Final Joint Pre-Trial Order to be filed by:      April 20, 2021
                               702-240-7979 • Fax 866-412-6992




                                                                       12
                                   Las Vegas, Nevada 89101




                                                                                    Close of Discovery:                              April 14, 2021
                                                                       13
                                                                                    Initial Expert Disclosures Deadlines:            February 19, 2021
                                                                       14
                                                                       15           Rebuttal Expert Disclosure Deadline:             March 19, 2021

                                                                       16           Final Date for Dispositive Motions:              May 13, 2021

                                                                       17
                                                                              DATED this 5th day of January, 2021                  DATED this 5th day of January, 2021
                                                                       18
                                                                       19     CHRISTIANSEN LAW OFFICES                             OLSON, CANNON, GORMLEY, ANGULO
                                                                                                                                   & STOBERSKI
                                                                       20
                                                                       21
                                                                       22     By________________________                           By /s/ Michael A. Federico, Esq.
                                                                              PETER S. CHRISTIANSEN, ESQ.                          MICHAEL A. FEDERICO, ESQ.
                                                                       23     NV Bar No. 5254                                      NV Bar No. 5946
                                                                              R. TODD TERRY, ESQ.                                  9950 W. Cheyenne Avenue
                                                                       24     NV Bar No. 6519                                      Las Vegas, NV 89129
                                                                       25     WHITNEY J. BARRETT, ESQ.                             Attorneys for Defendant Costco Wholesale
                                                                              NV Bar No. 13662
                                                                       26     810 S. Casino Center Blvd., Ste. 104
                                                                              Las Vegas, NV 89101
                                                                       27
                                                                              Attorneys for Plaintiff
                                                                       28


                                                                                                                               2
                                                                            Case 2:19-cv-01461-KJD-EJY Document 22 Filed 01/06/21 Page 3 of 3




                                                                        1                                               ORDER
                                                                        2    IT IS HEREBY ORDERED:
                                                                        3           In accordance with the stipulation of the parties, the Court orders as follows:
                                                                        4           Case Stayed Until:                                    February 19, 2021
                                                                        5           Final Joint Pre-Trial Order to be filed by:           April 20, 2021
                                                                        6           Close of Discovery:                                   April 14, 2021
                                                                        7           Initial Expert Disclosures Deadlines:                 February 19, 2021
                                                                        8           Rebuttal Expert Disclosure Deadline:                  March 19, 2021
                                                                        9
                                                                                    Final Date for Dispositive Motions:                   May 13, 2021
                                                                       10
CHRISTIANSEN LAW OFFICES




                                                                                    IT IS SO ORDERED this 6th day of January, 2021.
                           810 S. Casino Center Boulevard, Suite 104




                                                                       11
                               702-240-7979 • Fax 866-412-6992




                                                                       12
                                   Las Vegas, Nevada 89101




                                                                       13                                                 ___________________________________
                                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                                       14
                                                                       15    Submitted by:

                                                                       16    CHRISTIANSEN LAW OFFICES
                                                                       17
                                                                       18    _________________________
                                                                             R. TODD TERRY, ESQ.
                                                                       19    NV Bar No. 6519
                                                                             810 S. Casino Center Blvd., Ste. 104
                                                                       20
                                                                             Las Vegas, NV 89101
                                                                       21    Attorneys for Plaintiff

                                                                       22
                                                                       23
                                                                       24
                                                                       25
                                                                       26
                                                                       27
                                                                       28


                                                                                                                             3
